Citation Nr: 1738329	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Miranda Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2014.  A transcript of that hearing is associated with the claims file.

The Board previously remanded this issue in February 2015 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

Pursuant to the Board's February 2015 remand, a medical opinion was obtained in April 2015.  The opinion stated that it was less likely than not that the Veteran's claimed neurological disorder was incurred or caused by an in-service injury, event or illness.  The rationale provided for the examiner's conclusion was that it could not be concluded that the Veteran had a diagnosis of neuropathy related to herbicide exposure.  The opinion goes on to state that according to the treatment record, the patient has had extensive evaluations without unifying diagnosis or etiology.  The Board notes that the Veteran's medical records in the claims file include, among others, the following diagnoses:  rheumatoid arthritis, chronic fatigue, fibromyalgia, idiopathic polyneuropathy, myopathy, and (most significantly) "toxic neuropathies".

Therefore, the Board finds that additional remand is necessary to determine the nature and etiology of the Veteran's claimed lower extremity disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate medical professional to determine a diagnosis, onset, and etiology of the Veteran's claimed disability.  The examiner must review the claims file, including any private treatment records.  Following consideration of the entirety of the record and the examination, the examiner should respond to the following:

	a.  Identify/diagnose any neurological disorder that exists or has existed during the pendency of the appeal.  Notably, the examiner should comment on whether has or has had peripheral neuropathy of the lower extremities.

	b.  After establishing a diagnosis or diagnoses, the examiner is to determine whether it is at least as likely as not (a 50 percent or better probability) that the identified disabilities had their onset in or was otherwise etiologically related to the Veteran's service, to include presumed exposure to herbicides therein.

In addressing the above questions, the examiner is asked to address the statement from Dr. J.S., who suggested that the Veteran's exposure to herbicide agents may be tied his "longterm development of peripheral neuropathy."  The February 2014 assessment of toxic neuropathies should also be addressed.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2.  After completion of the requested development, the case should be reviewed by the originating agency.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





